Citation Nr: 0928552	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed kidney cancer, 
including due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for kidney cancer, including due to exposure to 
Agent Orange.  

In October 2008, the Board remanded the case because the 
Veteran submitted additional evidence that had not been 
considered by the RO.  Regrettably, another remand is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran here is shown to have served in the Republic of 
Vietnam during the Vietnam era.  In connection with this 
claim, he asserts that his kidney cancer is due to his 
exposure to Agent Orange.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), diabetes mellitus (Type 
2), chronic lymphocytic leukemia, and AL amyloidosis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which developed years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Kidney cancer is not included in the list of diseases that 
are presumed to be due to exposure to Agent Orange.  
Therefore, a competent medical opinion is required to support 
the claim.  

The Veteran has submitted a September 2006 statement from his 
treating physician, Mark V. Jarowenko, M.D.  With regard to 
the Veteran's renal cell carcinoma clear cell type, Dr. 
Jarowenko stated that the "origin of these tumors is 
multifactorial, [he] certainly [could not] state that [it 
was] related to Agent Orange, but [he] also [could not] 
exclude that possibility either."  

Contrary to the assertions of the Veteran's representative, 
this statement does not satisfy the nexus requirement to 
grant the claim because it is speculative in nature.  The 
Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

However, the Board finds that the Veteran should be provided 
the opportunity to submit a more detailed statement from Dr. 
Jarowenko.  Moreover, in light of this statement, the Board 
finds that an opinion should be obtained before the Board may 
make an informed decision concerning the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to afford 
him with an  opportunity to submit an 
additional statement from Dr. Jarowenko 
regarding the etiology of the kidney 
cancer.  Dr. Jarowenko should be asked to 
fully discuss the multiple factors he 
believes caused the Veteran's kidney 
cancer.  The rationale for the opinion 
expressed should be fully explained, and 
any studies relied upon in rendering the 
opinion should be noted.  The Veteran 
should be notified that he can submit 
other medical evidence to support his 
claim.  

2.  The Veteran's claims file should be 
afforded a VA examination in order to 
determine the nature and likely etiology 
of the claimed kidney cancer.  The VA 
claims folder, including a copy of this 
Remand, should be made available to and 
reviewed by the physician.  

After a thorough review of the record, 
the physician should provide an opinion 
as to whether it is at least as likely as 
not that the claimed kidney cancer was 
due to exposure to Agent Orange or 
another event of his period of service.  

The rationale for the opinion expressed 
should be explained in the report and the 
studies relied upon in rendering the 
opinion should be noted.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence or record.  If any benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow an 
appropriate period of time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

